Citation Nr: 1713618	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  08-26 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of cold weather injuries of the bilateral hands. 

2.  Entitlement to service connection for residuals of cold weather injuries of the bilateral feet.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to September 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Waco, Texas.  This matter was last before the Board in March 2015, whereupon it remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development of the record.  After the issuance of a supplemental statement of the case in which the AMC continued the denial of the claims on appeal, the case was returned to the Board for its adjudication.  

In December 2012, the Veteran provided testimony at a Travel Board Hearing before the undersigned veterans law judge (VLJ).  A copy of that transcript has been associated with the Veteran's electronic claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the Veteran's residual of cold weather injuries of the bilateral hands is attributable to the Veteran's active service or any incident of service. 

2.  The competent evidence does not demonstrate that the Veteran's residual of cold weather injuries of the bilateral feet is attributable to the Veteran's active service or any incident of service. 
CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of cold weather injuries of the bilateral hands have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303. 3.307, 3.309 (2016).

2.  The criteria for service connection for residuals of cold weather injuries of the bilateral feet have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303. 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The Veteran was provided with notice in February 2006 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.
Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service VA treatment records.  He was afforded thorough VA examinations in August 2013, November 2014, and May 2015.  In addition, VA has obtained an addendum opinion in June 2014 and an opinion from a medical professional with the Veterans Health Administration (VHA) dated in January 2017.  The Veteran has submitted personal statements and was also afforded an opportunity to testify at a hearing before a decision review officer at the RO in June 2012 as well as before the undersigned VLJ in December 2012.  He has not identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in December 2012, the VLJ pursued a line of questioning directed to elicit the Veteran's contentions regarding his claims.  The undersigned asked questions regarding the Veteran's history of symptoms that he believed were related to his cold exposure injury.  The VLJ informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran that might have been overlooked or may have substantiated the claim.  Neither the Veteran or his representative has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's March 2015 remand, the AMC was directed to obtain outstanding VA treatment records dating from January 2015.  Thereafter, the AMC was instructed to provide the claims file to a qualified physician for the purposes of eliciting an opinion regarding the etiology of any foot or hand conditions that were a residual of in-service cold exposure.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

Upon receipt of the remand instructions, the AMC obtained updated treatment records from the Minneapolis VAMC dating from February 2015 to May 2015, and associated those records with the claims file.  The AMC then provided the claims file to a physician, who issued a May 2015 opinion regarding the etiology of the hand and foot conditions claimed as residuals of in-service cold exposure.  In light of the fact that the AMC obtained the requested records, associated them with the claims file, and then provided the claims file to a qualified medical professional who issued an opinion regarding the etiology of the hand and foot conditions, the Board finds that the AMC substantially complied with the Board's remand directives.  

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Factual Background and Analysis

The Veteran asserts that his currently diagnosed hand and foot conditions are the residuals of a cold exposure injury he experienced while in service.  Specifically, he contends that while on guard duty in service in Korea, his hand and feet were repeatedly exposed to extreme cold due to his lack of cold exposure wear and that he developed symptoms of hand and feet conditions that were later diagnosed after his discharge from service.  The Board notes that although the Veteran has currently been diagnosed with distinct hand and foot conditions, he contends that each condition is a residual of the same cold exposure injury he experienced while in service.  To that end, the RO has consistently evaluated both the hand and foot residual conditions together in its adjudication of this claim.  Accordingly, the Board will also consider both hand and foot conditions together when determining this matter. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Moreover, in the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

 A review of the Veteran's service treatment records does not reveal any complaints, findings, treatment, or diagnoses relating to hand or foot conditions.  The Veteran has asserted that he experienced his cold exposure injuries when he was serving on guard duty in Korea, but his service treatment records do not indicate that the Veteran ever complained of being exposed to cold or that he experienced symptoms of hand and/or foot conditions.  The Board specifically notes that the Veteran was evaluated by military medical professionals in July 1955 and again in September 1957 in preparation for his discharge, and he was not evaluated as having any abnormalities related to his hands or feet on either of these examinations.  

The earliest post-service VA treatment records available in the claims file date from February 2004.  At that point, the Veteran had been diagnosed with onychomycosis and a diabetic ulcer on his right foot.  Thereafter, a February 2005 outpatient record shows that the Veteran experienced symptoms of tingling and "sleepiness" in both hands that occurred at the same time as a bout of dizziness.  A subsequent March 2005 brain MRI indicates that the Veteran's dizziness and neuropathy symptoms were related to a peripheral vestibular condition and possibly psychological distress.  

In a December 2007 outpatient record, the Veteran complained of symptoms of tingling, numbness, and paresthesia of the extremities.  An X-ray examination of the right thumb showed no acute fractures and mild degenerative spurring, with an impression of osteoarthritis of the right hand.  By January 2008, VA treatment records show that the Veteran was also experiencing callouses and blisters on his left foot as well as continuing to experiences those symptoms on his right foot.  On a September 2008 outpatient record, the Veteran reported that he had been experiencing bilateral foot pain for many years that began after being exposed to cold while in service in Korea. 

The Veteran was afforded an opportunity to testify at a hearing before a DRO at the RO in June 2012.  He stated that when he served in Korea in service, he was assigned to guard duty, which required that he monitor an area outdoors for several hours at a time.  According to the Veteran, when he was relieved, he bathed his extremities in hot water.  His symptoms at the time included tingling and numbness in both his feet and hands.  When asked, he asserted that his hands and feet were reddish and/or whitish.  He contended that when he sought treatment at the time he was given a salve to put on his hands and feet.  As for current symptoms, he stated that his hands and feet regularly felt cold and that he had callouses on his feet.  

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in December 2012.  He reported that he experienced severely cold feet and hands on many occasions when he served in Korea.  When he sought treatment for his cold exposure while in service, the Veteran asserted that he was given aspirin and was not evaluated any further.  In addition, he also stated that he was told to put his hands and feet in hot water.  His symptoms at the time included numbness in the extremities as well as a constant feeling of cold.  

During an August 2013 VA examination, the Veteran reported that he had severe cold exposure to both feet in 1957 and that he was told to dip his feet in warm water after cold exposure when he was in service.  He denied any blue-black color change in the tips of the extremities, earlobes or nose.  He described experiencing a lingering feeling of cold since his separation from service, and also had symptoms of numbness and trophic changes on both feet.  He did not report any symptoms of a hand condition at the time of the examination.  After a physical examination and a review of the claims file, the examiner opined that it was less likely than not that the Veteran had a hand and/or foot condition that was a residual of a cold injury experienced during service.  In support thereof, the examiner noted that the Veteran had a history of diabetes mellitus type II and hypertension with peripheral neuropathy secondary to both.  The examiner also highlighted the fact that the Veteran did not experience any other symptoms typically caused by cold exposure injuries, including any numbness or skin discoloration of the upper extremities, nose, or ears.  Accordingly, the examiner related the Veteran's symptoms of trophic changes and numbness in the bilateral feet to the peripheral neuropathy. 

In a June 2014 addendum opinion, the VA examiner affirmed that it was less likely than not that the Veteran's foot condition was a residual of an in-service cold exposure injury.  In support thereof, the examiner stated that the Veteran experienced trophic toenails, onychomycosis, and hammertoes, and that he did not complain of any of these conditions in service.  In addition, the examiner noted that there was no mention of him being exposed to cold weather or him having experienced a cold injury in the service records.  In conclusion, the examiner offered the alternative etiology that his foot condition was more likely caused by his diabetes mellitus type II. 

The Veteran was afforded a new VA examination in November 2014 to again elicit an opinion regarding the nature and etiology of any hand and foot conditions potentially attributable to a claimed in-service cold exposure injury.  He reasserted that the cold exposure occurred in-service while he was on guard duty in Korea and that he was told to bathe his hands and feet in warm water when he was relieved.  His symptoms at the time of the examination included numbness and tingling in the tips of the fingers of his left hand as well as in the tips of his bilateral toes.  He reported experiencing cold sensitivity and numbness in the bilateral hands as well as cold sensitivity, numbness and nail abnormalities in the bilateral feet.  There were no symptoms of any cold injury in the ears or nose.  A physical examination also revealed osteoporosis of the feet.  

After the physical examination and a review of the claims file, the examiner opined that it was less likely than not that either the hand condition or the foot condition were related to in-service cold exposure.  In support thereof, the examiner noted that there were no complaints or treatment related to cold exposure in the Veteran's service treatment records.  Specifically with regards to the hand condition, the examiner found that the symptoms of pain were attributable to documented arthritis while the symptoms of numbness and tingling were attributable to a neck condition.  As for the foot condition, the examiner found that the trophic changes, onychomycosis and hammertoe deformities were attributable to the diagnosed diabetes mellitus type II. 

The Veteran was afforded yet another VA examination to evaluate the nature and etiology of any hand and foot conditions that were potentially attributable to an in-service cold exposure injury.  He stated that his exposure occurred in 1953 when he was assigned to guard duty while he was stationed in Korea and that he developed a fungal infection in service.  He reported experiencing numbness in the bilateral hands as well as numbness and nail abnormalities in the bilateral feet.  There were no symptoms of any cold injury in the ears or nose.  A physical examination also revealed osteoarthritis in the left hand.  The examiner then opined that it was less likely than not that the hand and foot conditions were attributable to an in-service cold exposure injury.  With regards to the hand condition, the examiner reiterated that there was no documentation of complaints of or treatment for a cold injury in service, and noted that the Veteran had coexisting condition including diabetes mellitus type II and cervical spondylosis which would more likely contribute to symptoms of numbness.  As for the foot condition, the examiner again noted the lack of records supporting the cold exposure theory but offered no specific rationale. 

The Veteran submitted a copy of a VA-sponsored medical study into the prevalence and effects of cold exposure injuries among veterans who served in World War II and in the Korean War.  The study, entitled "Cold Injury: Diagnosis and Management of Long Term Sequelae" is dated in March 2002, and details procedures for VA personnel to diagnose and treat cold injuries for veterans of World War II and the Korean War.  

In October 2016, the Board requested that a medical specialist with VHA provide an opinion regarding the etiology of the claimed residuals of hand and foot cold injury conditions.  Specifically, the Board requested that the chosen VHA medical professional consider and comment on as necessary the VA study submitted by the Veteran.  After reviewing the claims file, the VHA physician opined that it was less likely than not that the hand and foot conditions were incurred in or caused by service, to include as due to an in-service cold-exposure injury.  In support thereof, the examiner noted that there was no records of the Veteran having complained of or been treated for any issues relating to cold exposure while he was in service, to include while he was in Korea.  The examiner exclaimed that the foot condition, which consisted of trophic changes to the nails, onychomycosis and hammertoes, was related to the diabetes mellitus type II while the arthritis of the hands was related to a normal aging process.  In addition the examiner stated that the Veteran had cervical spondylosis with bilateral foraminal stenosis which could contribute to his symptoms of numbness and tingling with pain.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a grant of service connection for hand and foot conditions that are the residuals of an asserted in-service cold exposure injury.  As outlined above, the Veteran made no complaints of symptoms relating to hand or foot conditions at any point during service, to specifically include as due to a cold exposure injury allegedly incurred while on guard duty in Korea.  Of course, he is competent to testify as to his symptoms of pain and swelling and when those symptoms began.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran is competent enough through expertise or knowledge to conclude that these symptoms were indicative of hand and foot conditions that are attributable to an in-service cold exposure injury.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  Moreover, there is no documentary evidence to support the Veteran's assertion that he experienced a cold exposure injury while in service or that he developed hand and/or foot conditions as residuals of that in-service cold exposure injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  

The Veteran's assertion that his current hand and foot conditions are attributable to an in-service cold exposure injury must be considered in light of the many VA opinions which concluded otherwise.  The August 2013, November 2014, and May 2015 examiners, as well as the examiner who issued the June 2014 addendum opinion and the January 2017 VHA physician, each found that there was no evidence in the Veteran's service treatment records or in the year following service which suggested that the Veteran was ever diagnosed with or treated for hand and foot conditions that were residuals of an in-service cold exposure injury.  In evaluating the probative value of a medical opinion, VA is guided by the principle that an opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  All of the VA examiners, including the VHA physician, reviewed the claims file and provided a rationale for their conclusions that was supported by evidence in the record and an application of their medical expertise.  Therefore, the Board finds that each of the VA opinions are highly probative of the issue of whether the Veteran's hand and foot conditions were either incurred in-service or later developed as a result of an in-service cold exposure injury.  

The Board has considered the medical literature submitted, but finds that it is of only minimal probative value.  The subject of such literature is sufficiently similar to the issue on appeal, however, generic information from a medical study is too "general and inconclusive" to establish a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  A medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks, 12 Vet. App. at 316-17.  Here, the January 2017 VHA physician was asked to comment on the VA study if it was necessary to provide a well-reasoned opinion regarding the etiology of the hand and foot conditions.  Although the VHA physician stated that they reviewed the study, the lack of any discussion of the study is a clear indication that it had no bearing on the determination of whether the Veteran's hand and foot conditions are attributable to an in-service cold exposure condition.  A review of the study confirms this conclusion; it mainly provides guidance on the manner in which cold exposure injuries should be diagnosed and treated, and does not provide any medical evidentiary support for the particulars of the Veteran's case.  There is no suggestion that VA has not taken those measures outlined in the VA study regarding the manner in which the Veteran's claim should have been adjudicated and developed.  Other than this guidance, the Board finds that the submitted VA study carries minimal probative weight for the purposes of establishing a nexus between the Veteran's current hand and foot conditions and an in-service cold exposure injury. 

In summation, while the Board accepts the Veteran was exposed to cold while on guard duty in service, determining that such exposure led to the development of distinct hand and foot conditions that were not diagnosed until nearly 50 years after the Veteran's discharge from service is the province of trained medical professionals, not lay witnesses.  Accordingly, the Board finds that the opinions offered by the various VA examiners as well as the January 2017 VHA physician warrant the greatest probative weight on the issue at hand.  Therefore, the preponderance of the evidence weighs against the Veteran's claim of service connection on a direct basis under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) for hand and foot conditions as residuals of an in-service cold exposure injury.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, as post-service treatment records show that the Veteran was first formally diagnosed with hand and foot conditions in 2004, over 40 years after his discharge from service, presumptive service connection for chronic conditions that develop within one year of service under 38 C.F.R. § 3.303(b) is not warranted.  

After evaluating the many opinions elicited over the course of the appeal regarding the etiology of the Veteran's hand and foot conditions, the Board finds that the preponderance of the evidence does not support that the hand and foot conditions were otherwise attributable to an in-service cold exposure injury pursuant to 38 C.F.R. § 3.303(d).  The Veteran conceded during the December 2012 hearing that none of his treating physicians have opined that it is at least as likely as not that his hand and foot conditions are attributable to an in-service cold exposure injury, and in the time since he has not submitted any positive etiology opinions.  Each of the VA examiners have highlighted the fact that his hand and foot conditions are much more likely attributable to coexisting medical issues rather than an undocumented cold exposure injury that occurred over 40 years prior to the date at which the available records show that the Veteran began seeking treatment for his hand and foot conditions.  Thus, the Board finds that service connection for hand and foot conditions as residuals of an in-service cold exposure injury under 38 C.F.R. § 3.303(d) is denied, and, as the preponderance of the evidence is against the Veteran's claim of service connection for hand and foot residuals of an in-service cold exposure injury, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).












ORDER

Service connection for residuals of cold weather injuries of the bilateral hands is denied. 

Service connection for residuals of cold weather injuries of the bilateral feet is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


